PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Diep, Chapter, T.
Application No. 16/241,848
Filed: 7 Jan 2019
For: AIRCRAFT BED
:
:
:	DECISION ON PETITION
:
:



CORRECTED DECISION


This is a corrected decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 19, 2021, to revive the above-identified application.  The petition to revive for continuity purposes mailed February 19, 2021 was incorrectly granted and is hereby vacated.   

The renewed petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure timely file a proper reply to the Notice Requiring Inventor’s Oath or Declaration, mailed September 07, 2020.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b), (2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2).  Accordingly, the date of abandonment of this application is September 12, 2020.  The Notice of Abandonment was mailed on September 17, 2020. 

A grantable petition under 37 CFR 1.137 must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  

With regards to item (1), the petition filed February 19, 2021, was not accompany with a petition to withdraw from issue and fee pursuant to 37 CFR 1.313(c)(2).   This petition cannot be treated until the petition to withdraw from issue is received.


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Tamie Jarrett at (571) 270-1309.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET





    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)